                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 SHERIDAN ARLAND LANE, II,                         )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 4:19-CV-1904 SPM
                                                   )
 BRENDA SHORT, et al.,                             )
                                                   )
                 Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff Sheridan Arland Lane, II

commenced this civil action on July 8, 2019, by filing a complaint under 42 U.S.C. § 1983 against

eight defendants. On November 6, 2019, the Court granted plaintiff in forma pauperis status and

directed him to file an amended complaint on the Court-provided form within thirty (30) days.

ECF No. 8. The Court cautioned plaintiff that his failure to timely comply with the order could

result in the dismissal of his case. Plaintiff’s response was due by December 6, 2019.

       To date, plaintiff has neither responded to the Court’s order, nor sought additional time to

do so. Plaintiff was given meaningful notice of what was expected, he was cautioned that his case

would be dismissed if he failed to timely comply, and he was given ample time to comply. The

Court will therefore dismiss this action, without prejudice, due to plaintiff’s failure to comply with

the Court’s November 6, 2019, order and his failure to prosecute his case. See Fed. R. Civ. P.

41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the authority of a court to

dismiss sua sponte for lack of prosecution is inherent power governed “by the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and expeditious disposition
of cases”); Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (a district court has the power to

dismiss an action for the plaintiff’s failure to comply with any court order).

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice. A separate

order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 30th day of December, 2019.




                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
